I agree that the judgment in this case should be reversed. The testimony of the plaintiff affirmatively shows that the collision between his car and that of the defendant was proximately caused by the concurrent negligence of both the plaintiff and the defendant. The defect in plaintiff's proof is not a deficiency, it is that his proof establishes, as a matter of law, that he has no cause of action. 38 Am Jur 979, Negligence, § 286; 45 CJ 1174. In the circumstances a new trial will serve no good purpose. Despite the fact that the record discloses neither a motion for a directed verdict nor for judgment notwithstanding the verdict it would have been proper for the court to direct the entry of a judgment for the dismissal of this action in accord with our practice in First Nat. Bank v. Henry, 30 N.D. 324, 152 N.W. 668 and Hart v. Evanson, 14 N.D. 570, 105 N.W. 942, 3 LRA (NS) 438. Judge Christianson joins in this opinion.
CHRISTIANSON, J., concurs. *Page 649